Case 1:20-mj-00591-DJS Document1 Filed 11/13/20 Page 1 of 6

AO 91 (Rev, (1/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York

UNITED STATES OF AMERICA )
Vv. )

CRAIG EMLAW ) Case No. 1;:20-MJ-54/(DJS)
)
)
)
)
Defendant )

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of November 12, 2020 in the county of Albany in the Northern District of New York the

defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 13 Assimilated Crimes Act
NYS Penal Law Section 240.30(2) Aggravated Harassment in the Second Degree

This criminal complaint is based on these facts:
Click here to enter text.

J Continued on the attached sheet. ‘ . .
AE

a Complainant's signature

Brent P. Van Nosdall, Police Detective
TL Dasari ond of Uae. o A ffainn

. inted name and title
Sworn to before me and signed in my presence,

Date: _(/113/ ROXO fe

LLo2lAdz
CAE
City and State: Albany, NY Hon. Daniel J~Stefvart, U.S. Magistrate Judge

  

 

 

 

Printed name and title

 
Case 1:20-mj-00591-DJS Document1 Filed 11/13/20 Page 2 of 6

Affidavit In Support Of A Criminal Complaint

Police Detective Brent P. Van Nosdall, of the U.S. Department of Veterans Affairs
Police Department (“VAPD”), being duly sworn, deposes and states: |
1. Tama Police Detective with the Veterans Affairs Police Department (““VAPD”). I
have held this position since April, 2020. I am currently stationed in Albany, New York.
Among other duties, my office Snyedtiodies crimes of threats of violence against the U.S.
Department of Veterans Affairs (“VA”) and its personnel. Prior to my promotion to
Detective, I had been a police officer with the VAPD since February, 2019. Members of

the VAPD are authorized to make arrests on VA property.

2. Imake this affidavit in support of a criminal complaint charging Craig Emlaw with a
violation of Title 18 United States Code §13 (Assimilated Crimes Act) charging violation
of Aggravated Harassment in the Second Degree in violation of New York State Penal
Law Section 240.30(2), a Class A misdemeanor. A person is guilty of Aggravated
Harassment in the Second Degree when under subdivision One (2), “[W]ith intent to
harass or threaten another person, he or she makes a telephone call, whether a conversation

ensues, with no purpose of legitimate communication”.

3. . The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement officers. The
information contained in this affidavit is not an exhaustive account of everything I know
about this case. Rather, it contains only the facts that I believe are necessary to establish

probable cause in support of a criminal complaint.

 

 
Case 1:20-mj-00591-DJS Document1 Filed 11/13/20 Page 3 of 6

Basis For A Finding Of Probable Cause

4, At approximately 8:05 am on November 12, 2020, Craig Emlaw called the VA and
spoke with “MAJ” of Community Care regarding his authorization for dental care. Emlaw
was advised by MAJ that she would look into that status and call him back. Emlaw called
back at 10:01am to check on his status. Emlaw also began repeatedly calling the
Director’s Office at 10:48am. Emlaw was advised that his authorization was cei: worked
on and was informed that if he could not wait, that he does already have authorization for
Community Care Dental which does not expire until December 30, 2020, and that he could
reach out to a dentist and schedule his own appointment. Emlaw was also advised by the
Director’s Office that he was able to do this ifhe could not wait for assistance: Emlaw
was provided with a copy of the authorization in October, 2020. Emlaw was advised by
MAI that she was contacting his provider to set up an appointment. Emlaw was
aggressive, began to scream and became verbally abusive and called MAJ a “‘fu**ing
*unt”. The call was terminated and Emlaw attempted to call back at 10:52am and 10:54
am.

5. Emlaw also called and spoke with “NL” at the Ditector’s Office of the VA, also
demanding to speak with a health provider that could give him authorization for an
appointment. Emlaw was again advised that the authorization was already issued and that

the VA was attempting to assist him getting an appointment scheduled. Emlaw also spoke

with Lieutenant John Greene with the VA who provided him with the same information he

was previously given. Emlaw refused to accept the explanation and information given and

 

 
Case 1:20-mj-00591-DJS Document1 Filed 11/13/20 Page 4 of 6

again became abusive, belligerent and profane. Emlaw then repeatedly called back five
more times within a matter of minutes.
Past Instances of Similar Conduct by Emlaw

TL. WW
L

aVAL :
née VA t hi

6. has dealt with similar issues regarding Emlaw for years. As recently
August 25, 2020, Emlaw called more than 20 times within a matter of minutes. Emlaw
had no legitimate for purpose to continue to call the facility, Lt. Greene also spoke with
Emlaw during the August 25, 2020 series of repeated harassing phone calls by Emlaw.
During those calls, Emlaw’s anger escalated and Emlaw continued using vulgarities.
Emlaw’s repeated calls in this manner impede VA operators from assisting other callers.
7. On December 4, 2019 at approximately 08:30HRS police were notified that Craig

Emlaw at approximately 08:00HRS had begun calling the Director’s office continuously

and causing a disturbance to operations. The reason for Emlaw’s calling was that he was

seen by an outside provider that had wrote him a script for an antibiotic. It was explained

~ to Emlaw that because the script was coming from an outside provider that was the reason

for the delay as the VA had not yet received the script. Emlaw called approximately 7-8
times from 08:00 through 08:30 when they had contacted police. Emlaw was upset about

the wait time for the script to be filled due to the VA having to wait to receive it. At

approximately 08:45HRS information was received from the pharmacy that the script had

been received, filled and overnighted. Emlaw made an additional call. VA employee ML

relayed the information that the script was being overnighted. During the conversation

 

 

 
Case 1:20-mj-00591-DJS Document1 Filed 11/13/20 Page 5 of 6

Emlaw was still upset with the time that he had to wait and stated that no one at the VA
cared that he was in pain and stated ML was a “Fu**ing Cu**”.

7. Emlaw continued to make repeated calls again asking to speak to the Director.
Emlaw was informed that the Director was not available. Emlaw called another 4 times in
which he spoke to VA police who expl ained to him that he was causing a disruption to
operations. Emlaw then stated to police that he was not, “causing a disruption as, am a
private citizen and pigs like you work for me.” Emlaw then threatened to keep calling
until he was able to speak to the Director. It was explained to Emlaw again that it would
not be possible for him to speak to the director as she was not available today.

8. The VA and the VA police have a lengthy history with Emlaw dating back to at least
2018. There have been numerous instances where Emlaw has called either the VA or VA
police, sometimes hundreds of times in a day requesting various things. While staff does
their best to accommodate his requests, often Emlaw harasses, annoys, and/or alarms staff
frequently using abusive language and profanity and often threatening “to come down to
the VA” to deal with staff. Of greater concern, when Emlaw makes repeated calls in this
TaHnER and of this kind, the phone lines are tied up and there is disruption of operation
services.

9. As far back as November 28, 2018, Emlaw called the local VA and VA police
saproximaioly 130 times in less than hour. There have been numerous other instances and

days between then and now, where he makes those kinds of calls, often dozens of calls in a

 

\
q
|
j

 
Case 1:20-mj-00591-DJS Document 1 Filed 11/13/20 Page 6 of 6

short period of time, where he disrupts operation services, and verbally abuses and

harasses staff.

10. As this conduct remains unabated two plus years later, your affiant seeks issuance of
an arrest warrant and submits there is probable cause establishing violation under the
Assimilated Crimes Act (18 U.S.C. § 13) and New York State Penal Law Section
240,.30(2), that Craig EMLAW has committed Aggravated Harassment in the Second
Degree, a Class A misdemeanor, in that, “[W]ith intent to harass or threaten another
person, he or she makes a telephone call, whether or not a conversation ensues, with no

purpose of legitimate communication”.

Respectfully submitted,
Attested to By,

 
   

 

a 0 BIG
Brent P. Van Nosdall -

Veterans Affairs Police Detective
U.S. Department of Veterans Affairs

I, the Honorable Daniel J. Stewart, United States Magistrate Judge, hereby acknowledge that this affidavit
was attested_to by the affiant by telephone on November_}% , 2020 in accordance with Rule 41 of the
Federa| Rules yf Criminal Procedure.

United States Magistrate Judge

‘Northern District of New York

 

 

CEC
